            Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                     Plaintiff,
vs.                                               CRIMINAL NO: 19-CR-1824 MV

TERRY DEMETRI TSETHLIKAI,

                     Defendant.

            UNOPPOSED MOTION TO EXTEND PRETRIAL DEADLINES
                         AND CONTINUE TRIAL

       COMES NOW Defendant Terry Demetri Tsethlikai, by and through Assistant

Federal Public Defender Angelica Hall, and pursuant to the Fifth and Sixth Amendments

to the United States Constitution, 18 U.S.C. § 3161(h)(7), and Rule 47 of the Federal Rules

of Criminal Procedure, respectfully moves this Honorable Court for an extension of the

pretrial motion deadline nunc pro tunc to December 1, 2020; a thirty (30) day extension of

the remaining pretrial deadlines; and a thirty (30) day continuance of the December 14,

2020 trial setting; and find that the time between the December 14, 2020 trial setting and

the new trial setting be excluded for purposes of the Speedy Trial Act, 18 USC §

3161(h)(7)(A).

       As grounds, Defendant Tsethlikai states:

       1.      On June 27, 2019, an Indictment was filed charging Mr. Tsethlikai with one

count Voluntary Manslaughter, one count of Assault Resulting in Serious Bodily Injury,

and one count of Assault with a Dangerous Weapon, contrary to 18 U.S.C. §§ 1153,

1112(a), 113(a)(6), and 113(a)(3). Doc. 2.
            Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 2 of 6




       2.      On July 3, 2019, a Writ of Habeas Corpus ad Prosequendum was issued

surrendering Mr. Tsethlikai to the custody of the United States Marshal for the District of

New Mexico. Docs. 5 & 6. Mr. Tsethlikai appeared for an Initial Appearance on July 23,

2019 and was ordered temporarily detained. Doc. 7. The Detention Hearing was held on

July 31, 2019 and Mr. Tsethlikai was remanded into custody of the U.S. Marshal where he

remains to this date. Docs. 15 & 16.

       3.      The Arraignment was held on July 24, 2019 and the Magistrate Judge entered

a standard Discovery Order and set the initial pretrial motion deadline for August 13, 2019.

Docs. 11 & 12. On August 5, 2019, the Court issued a Notice setting the initial Jury

Selection/Jury Trial in this matter for the September 16, 2019 trailing docket. Doc. 19.

       4.      Defendant Tsethlikai has filed six prior Unopposed Motions to Extend

Pretrial Deadlines and Continue Trial (Docs. 21, 23, 25, 28, 30 & 33) seeking additional

time to complete review of the discovery with Mr. Tsethlikai, complete an independent

investigation into the facts and law of the case, and engage in plea discussions. Defense

counsel also notified the Court that the jail had been working with Mr. Tsethlikai to modify

his mental health medications and additional time was necessary to permit Mr. Tsethlikai

to obtain full therapeutic benefit from that new medication. The motions were granted

(Docs. 22, 24, 26, 29, 32 & 34) and the deadlines and settings were continued and the trial

was continued to commence through the September 28, 2020 trailing docket.

       5.      Due to the discovery and spread of the novel coronavirus which causes

COVID-19 disease, the Court has issued Administrative Orders suspending trials through

May 29, 2020, and excluding the time of the suspension from the computation of time

                                             2
            Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 3 of 6




under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). See Administrative Orders 20-MC-

0004-8 and -9 (March 13, 2020), 10-MC-0004-15 (March 31, 2020), and 20-MC-0004-17

(April 27, 2020).

       6.      On September 1, 2020, Mr. Tsethlikai file a seventh Unopposed Motion to

Extend Pretrial Deadlines and Continue Trial (Doc. 35) notifying the Court that the parties

were engaged in plea discussions and that additional time was needed to permit defense

counsel to complete an investigation into matters related to the plea discussions. The

parties anticipated a thirty (30) day extension of the deadlines and continuance of the trial

setting would be sufficient to complete the defense investigation and the plea negotiations.

The Motion was granted (Doc. 36) and the deadlines and settings were continued: October

1, 2020, for pretrial motions; November 30, 2020, for motions to continue; December 3,

2020, for Call of the Calendar; and the December 14, 2020 trialing docket for the trial.

       7.      On November 19, 2020, Chief District Court Judge William P. Johnson

issued an Administrative Order suspending trials through January 1, 2020, and excluding

the time of the suspension from the computation of time under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A). See Administrative Order 20-MC-0004-39.

       8.      Over the past thirty days, Mr. Tsethlikai was transferred to another detention

facility where defense counsel has better access to Mr. Tsethlikai and the parties have

continued the plea discussions. However, due to the recent uncontrolled state-wide spread

of the coronavirus, defense counsel has been unable to complete the defense investigation

in the timeframe that had been anticipated. Defense counsel does not believe that the

defense investigation can be completed before the November 30, 2020 deadline for motions

                                              3
            Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 4 of 6




to continue and, therefore, the parties will be unable to complete the plea discussions before

the December 14, 2020 trial. As a result, Mr. Tsethlikai seeks an extension of the pretrial

motion deadline nunc pro tunc to December 1, 2020, and a thirty (30) day extension of the

remaining pretrial deadlines, and a thirty (30) day continuance of the trial.

       9.      Without an extension of the pretrial motion deadline to December 1, 2020,

and a thirty-day extension of the remaining pretrial deadlines and a thirty-day continuance

of the December 14, 2020 trial setting, defense counsel will be unable to complete the

defense investigation and the parties will be unable to complete the plea negotiations which

are likely to result in a more favorable resolution of the case. Further, as noted in the

Court’s Administrative Order, the logistical problems presented by the new protective

restrictions implemented by the New Mexico Governor would challenge jurors outside of

the Albuquerque and Las Cruces areas from being able to report for jury duty. To

commence trial on December 14, 2020, would be inconsistent with the goals of the

Governor to reduce the now uncontrollable spread of the coronavirus state-wide.

       10.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), this request for a continuance is in

the best interest of justice and outweighs the best interests of Defendant Tsethlikai and the

public in a speedy trial. As stated in the Court’s Administrative Orders 20-MC-00004-17

and 20-MC-0004-39, it is likely that in-custody defendants like Defendant Tsethlikai, even

exercising due diligence, would be denied reasonable time necessary for effective and

adequate trial preparation given that may detention centers have implemented lockdown

procedures hampering the ability of counsel to meet with their clients. Thus, the failure to

grant the continuance would deny Defendant Tsethlikai his Fifth and Sixth Amendment

                                              4
          Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 5 of 6




rights to present a defense and the testimony of defense witnesses and deny Defendant

Tsethlikai his Sixth Amendment right to effective assistance of counsel resulting in a

miscarriage of justice. United States v. Valenzuela-Bernal, 458 U.S. 858, 875 (1982);

Washington v. Texas, 388 U.S. 14, 18-19 (1967); Strickland v. Washington, 466 U.S. 668,

691 (1984)(defense counsel has a recognized duty to conduct a reasonable investigation);

Avery v. Alabama, 308 U.S. 4444, 446 (1940)(defense counsel must be given adequate

time to consult with the accused and to prepare his defense).

       11.    Without an extension of the pretrial deadlines and a continuance of the

December 14, 2020 trial setting, the parties will be unable to continue plea discussions

which would possibly permit Mr. Tsethlikai to obtain a more favorable result and obviate

the need for further litigation. Connolly v. United States, 2013 WL 530869 (D. N.J. Feb.

11, 2013)(waste of prosecutorial and judicial resources and delay in the trial of other cases

is contrary to the objectives underlying the Speedy Trial Act); United States v. Stanton, 94

F.3d 643 (4th Cir. 1996)(unpublished)(conservation of judicial resources by avoiding

potential piecemeal litigation is justified as an ends of justice finding under Speedy Trial

Act); United States v. Stradford, 394 F. App’x 927, 2010 WL 3622995 (3d Cir.

2010)(unpublished)(affirming continuance of time to discuss plea negotiations and

conservation of judicial resources). Thus, good grounds exist for the continuance of the

trial setting pursuant to United States v. Toombs, 574 F.3d 1268 (10th Cir. 2009). As such,

Defendant Tsethlikai requests that the Court find pursuant to 18 U.S.C. § 3161(h)(7)(A)

that, by granting this motion, all the time from December 14, 2020 trial setting to the new

jury trial setting be excluded for the purposes of the Speedy Trial Act.

                                             5
         Case 1:19-cr-01824-MV Document 38 Filed 11/20/20 Page 6 of 6




       12.    For the foregoing reasons, Defendant Tsethlikai respectfully requests the

Court extend the pretrial deadlines, including the October 1, 2020 pretrial motion deadline

nunc pro tunc to December 1, 2020, extend the remaining pretrial deadlines for thirty (30)

days, and continue the December 14, 2020 trial setting for thirty (30) days.

       Assistant United States Attorney Thomas Aliberti does not object to this motion.

       WHEREFORE Defendant Tsehtlikai respectfully requests the Court grant an

extension of the pretrial motion deadline nunc pro tunc to December 1, 2020, a thirty-day

extension of the remaining pretrial deadlines, and a thirty-day continuance of the December

14, 2020 trial setting, and find that the time between the December 14, 2020 trial setting

and the new trial setting be excluded for purposes of the Speedy Trial Act, 18 USC

§3161(h)(7)(A).

                                          Respectfully submitted,

                                          FEDERAL PUBLIC DEFENDER
                                          111 Lomas NW, Suite 501
                                          Albuquerque, NM 87102
                                          (505) 346-2489; Fax: (505) 346-2494
                                          Email: Angelica_Hall@fd.org

                                          /s/ Angelica Hall
                                          ANGELICA HALL, AFPD
                                          Attorney for Defendant Tsethlikai
I hereby certify that on November 17,
2020, the foregoing document was filed
through the CM/ECF system and as such
was the equivalent of service to AUSA
Thomas Aliberti, counsel for the
government.

Electronically signed on 11/20/20
ANGELICA HALL, ESQ.
Assistant Federal Public Defender

                                             6
